Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amendment filed on January 29, 2021. Claims 1-3, 13, and 18 are currently amended. While claims 4-6, 12, and 14-17 continue to stand withdrawn and claims 7-11 remain unchanged. Claims 1-3, 7-11, 13, and 18 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent No: 10,200,826) in view of  Yong et al (US Patent No: 10,433,353), hereafter referred to as Park and Yong, respectively.

With regards to claims 1, 13, and 18, Park teaches through Yong, a communication apparatus: 

To perform a communication in one or more periods having a predetermined length and which arrive at a predetermined time interval in synchronization with other (Park teaches message transmission/reception during one or more reception periods based on timing information; see column 3, lines 10-14 and column 9, lines 28-31, Park. The messages are over wireless networks; see column 2, lines 50-64, Park. The number of bits indicate predetermined subactions; see column 8, line 60 - column 9, line 10, Park); 

one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to perform operations including: performing proxy processing in which at least one process of a transmission and a reception of a wireless signal are performed in the one or more periods as a substitute for a particular communication apparatus belonging to a set of plurality of communication apparatuses among which the one or more periods is synchronized (see proxy device and synchronization; see column 3, lines 18-36 and column 8, lines 1-11, Park); 

deciding whether or not to have a function for performing the proxy processing enabled in accordance with a frequency of periods, among the one or more periods during which the communication apparatus performs the transmission and the reception of the wireless signal (see Yong below).  

While Park teaches handling wireless messages and synching between a device and proxy device, Park does not explicitly cite deciding whether or not the function for performing the proxy processing is enabled in accordance with a frequency of periods. 
In the same field of endeavor, Yong also teaches synchronizing between a proxy device and device in a wireless network; see column 9, lines 10-36, Yong. In particular, Yong teaches determining (decide) if a service from a proxy matches those of a device; see column 13, lines 15-33, Yong. Yong teaches two devices being able to synchronize once they are assessed to have the same discovery window; see column 13, lines 25-36, Yong. There are more than one slots/windows; see column 5, lines 54-62, Yong. By using proxies, a device can discontinue transmissions for a period of time (not enabling function for performing proxy processing); see column 9, lines 41-47, Yong. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Yong with those of Park to allow network devices to received communications even while being in sleep or hibernate modes.

With regards to claim 2, Park teaches through Yong, the communication apparatus wherein in a case where the communication apparatus transmits the wireless signal for a notification of the one or more periods, in the one or more periods, the communication apparatus decides to have the function for performing the proxy processing enabled, and wherein, in a case where the wireless signal for the notification of the one or more periods is not transmitted in the one or more periods, the communication apparatus decides to have the function for performing the proxy processing disabled (Yong teaches deciding whether stop transmit/receive or not dependent upon the device sleeping or being awake; see column 19, lines 32-65, Yong).

With regards to claim 3, Park teaches through Yong, the communication apparatus wherein in a case where a number of periods during which the communication apparatus performs the transmission and the reception of the wireless signal among the one or more periods is higher than or equal to a predetermined number, the communication apparatus decides to have the function for performing the proxy processing enabled, and wherein, in a case where the number of periods during which the communication apparatus performs the transmission and the reception of the wireless signal among the one or more periods is lower than the predetermined number, the communication apparatus decides to have the function for performing the proxy processing disabled (see discovery window availability; see column 9, line 55 – column 10, line 9, Yong). 

With regards to claim 7, Park teaches through Yong, the communication apparatus wherein the wireless signal includes a signal indicating a service provided by another communication apparatus (see advertisement; see column 10, lines 18-21, Yong).  

With regards to claim 8, Park teaches through Yong, the communication apparatus wherein the wireless signal includes a signal for searching for a service provided by another communication apparatus (see service discovery; see column 10, lines 10-27, Yong).  

With regards to claim 9, Park teaches through Yong, the communication apparatus wherein the one or more periods is a period of Discovery Window of Wi-Fi Neighbor Awareness Networking (see NAN and discovery window; see column 9, lines 25-35 and lines 55-67, Yong).  

With regards to claim 10, Park teaches through Yong, the communication apparatus wherein the set of plurality of communication apparatuses is a NAN cluster of Wi-Fi Neighbor Awareness Networking (see NAN cluster and NAN data cluster; see column 5, lines 41-50, Yong).  

With regards to claim 11, Park teaches through Yong, the communication apparatus wherein the particular communication apparatus is a communication apparatus that has requested the communication apparatus to perform the proxy processing (see proxy performing services; see column 20, lines 45-54, Yong).  

The obviousness motivation applied to independent claims 1, 13, and 18 are applicable to their respective dependent claims.


Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. The following are the examiner’s response to the applicant’s arguments.
In lieu of the latest claim amendments and corresponding arguments, the previously issued 112-type rejections are now withdrawn. 
The principle argument presented by the applicant focuses on the claim limitation of, “…deciding whether or not to have a function for performing the proxy processing enabled in accordance with a frequency of periods, among the one or more periods, during which the communication apparatus performs the transmission and the reception of the wireless signal.” The applicant contends neither prior art teaches this limitation, the examiner disagrees. The rejection has been clarified to address the amended limitation. Yong teaches how there are more than one slots/windows; see column 5, lines 54-62, Yong. And how proxies can be used but also a device can discontinue transmissions for a period of time (not enabling function for performing proxy processing); see column 9, lines 41-47, Yong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456